Citation Nr: 1000457	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-04 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 




INTRODUCTION

The Veteran had active military service from January 1970 to 
April 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The Board notes that the Veteran requested a hearing before a 
decision review officer (DRO), but withdrew his request for a 
hearing through written correspondence, dated in February 
2007.  The Veteran having withdrawn his hearing request, the 
Board will proceed to adjudicate the case based on the 
evidence of record.  See 38 C.F.R. § 20.704 (e) (2009).


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
Veteran engaged in combat with the enemy.

2.  The occurrence of one of the Veteran's claimed stressors 
has been verified. 

3.  The Veteran has been shown to have PTSD that is causally 
or etiologically related to his active service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his PTSD 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f), 4.125(a) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  
38 C.F.R. § 3.304(f).  The United States Court of Appeals for 
Veterans Claims (Court) has held that:

[w]here it is determined, through 
recognized military citations or other 
supportive evidence, that the veteran was 
engaged in combat with the enemy and the 
claimed stressors are related to such 
combat, the veteran's lay testimony 
regarding claimed stressors must be 
accepted as conclusive as to their actual 
occurrence and no further development for 
corroborative evidence will be required, 
provided that the veteran's testimony is 
found to be "satisfactory," e.g., 
credible, and "consistent with the 
circumstances, conditions, or hardships 
of [combat] service."  Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304.

If the claimant did not engage in combat with the enemy or if 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must 
be corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Service department records must support, and not contradict, 
the claimant's testimony regarding non-combat stressors.  
Doran v. Brown, 6 Vet. App. 283 (1994).

On October 29, 2008, VA amended 38 C.F.R. § 3.304(f) to 
eliminate the requirement of evidence corroborating the 
occurrence of a claimed in-service stressor in claims in 
which PTSD is diagnosed in service.  See 73 Fed. Reg. 64,208.  
If the evidence establishes a diagnosis of PTSD during 
service and the claimed stressor is related to that service, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, the Veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  

The Veteran contends that he has PTSD as a result of engaging 
in search and rescue missions in Vietnam.  He indicated that 
he participated in the salvage portion of the operation.  In 
one such instance, he contends that everyone on the 
helicopter was killed, and that he personally knew two of the 
service members.  The Veteran's others stressors include 
receiving sniper fire, hostile fire, anti-craft fire, and 
witnessing a fellow soldier shoot himself.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for PTSD.

VA treatment records show a diagnosis of PTSD beginning in 
July 2005.  July 2005 treatment records show that the Veteran 
reported being a participant in search and rescue missions.  
In particular, he has consistently described seeing the 
aftermath of helicopter crashes.


The Veteran was afforded a VA examination in March 2007.  The 
Veteran's claims file was reviewed.  He reported that he did 
rescue missions and that one mission was particularly 
stressful.  He also reported being a door gunner on a 
helicopter, being shot at during various times, and that he 
saw a man get hit with a rocket and killed.  Following an 
exhaustive examination, the Veteran was diagnosed with PTSD.  
The examiner opined that the Veteran had exposure to 
stressors during his period of activities in Vietnam.

Here, the evidence shows that the Veteran has been diagnosed 
with PTSD based on his military service.  However, the 
Veteran's stressors must be verified before an award of 
service connection can be granted for PTSD.  

The Board will now turn to the question as to whether the 
Veteran's stressors have been verified.  

Again, as noted above, he maintains that was involved in a 
rescue mission that killed all on the flight; he named two 
servicemen that were killed that he knew.  The Veteran's 
others stressors include receiving sniper fire, hostile fire, 
anti-craft fire, and witnessing a fellow soldier shoot 
himself.  The Veteran has several decorations; however, none 
of them denote combat participation such as the Combat Action 
Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, 
and decorations such as the Bronze Star Medal that have been 
awarded with a Combat "V" device.  His military occupational 
specialty (MOS) was air frame repairman. 

As the official service department records do not show that 
the Veteran engaged in combat, the Veteran's assertions of 
service stressors are not sufficient to establish their 
occurrence.  Rather, a service stressor must be established 
by official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  As such, while the record reflects a 
diagnosis of PTSD, the issue for consideration is whether the 
diagnosis was based on a confirmed stressor to warrant a 
grant of the Veteran's claim.  "Just because a physician or 
other health professional accepted appellant's description of 
his [wartime] experiences as credible and diagnosed appellant 
as suffering from PTSD does not mean the [Board is] required 
to grant service connection for PTSD."  Wilson v. Derwinski, 
2 Vet. App. 614, 618 (1992).

Here, with regards to the Veteran's stressor of being 
involved in a search and rescue mission that killed two 
servicemen that he knew, the Veteran submitted an accident 
summary confirming that stressor.  Additionally, the RO 
confirmed that the Veteran served in the same company as the 
pilot of the helicopter.  Personnel records show that the 
Veteran served as an air frame repairman.  In a April 2007 
supplemental statement of the case, the RO conceded 
verification of that stressor.  

With regards to the Veteran's other reported stressors of 
receiving sniper fire, hostile fire, anti-craft fire, and 
witnessing a fellow soldier shoot himself, those stressors 
have not been confirmed due to insufficient information to 
attempt corroboration.  

In short, the objective evidence of record does not show that 
the Veteran engaged in combat with the enemy, and therefore 
his statements are not sufficient to establish the occurrence 
of the claimed stressors.  His service stressors must be 
therefore established by official service records or other 
credible supporting evidence.  As noted above, the Veteran's 
stressor of an accident that killed a soldier that the 
Veteran knew has been confirmed.

Here, the evidence shows that the Veteran has been diagnosed 
with PTSD, which was opined to be related to stressors during 
his period of service in Vietnam.  One of the Veteran's 
stressors has been verified and conceded.  The Board 
acknowledges that at the VA examination, he did not 
specifically mention the verified stressor.  Nevertheless, 
the Veteran did report engaging in search and rescue 
missions, and that one mission was particularly stressful.  
Moreover, the examiner had the benefit of reviewing the 
Veteran's claims file, which included the Veteran's stressor 
statement dated in February 2007 where he reported the 
confirmed stressor.  The Veteran has consistently reported 
engaging in search and rescue missions as a stressor.  The 
Board finds that it plausible that an air frame repairman 
would participate in the salvaging of a helicopter.  It is 
also feasible that the cockpit of the helicopter contained 
signs of the fatalities that occurred on the ship, to include 
actual presence of the bodies.  Put another way, the Board 
finds the Veteran with regard to his claim to have worked on 
the salvaging of a helicopter that contained the bodies or 
remnants of individuals that he knew.

Thus, according the Veteran the benefit of the doubt, since 
the examiner based his diagnosis and opinion on a general 
"exposure to stressors during his period of activities in 
Vietnam," the Board finds that the Veteran's confirmed 
stressor is necessarily included in the stressors that the 
examiner based the diagnosis of PTSD on; especially as the 
Veteran reported one particularly stressful mission and the 
examiner reviewed the claims file.  Because the Veteran was 
diagnosed with PTSD and one of his stressors has been 
corroborated, the Board finds that there is sufficient 
evidence that the Veteran has PTSD linked to a confirmed in-
service stressor.  Consequently, on the basis of the above 
analysis, consideration of all of the evidence, and according 
the Veteran the benefit of the doubt, the Board finds it is 
at least as likely as not that the Veteran has PTSD that is 
attributable to his active military service.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990).


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
MICHAEL A. HERMAN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


